     Case 2:20-cv-00564-JAM-EFB Document 12-1 Filed 07/20/20 Page 1 of 2


      GARY BRICKWOOD (SBN 94892)
 1
      BRICKWOOD LAW OFFICE
 2    1135 Pine St., Suite 210
      Redding, CA 96001
 3    Tel (530) 245-1877
      Fax (530) 245-1879
 4
      office@brickwoodlaw.com
 5
      Attorneys for Defendants SHASTA COUNTY,
 6    THOMAS M. BOSENKO and DAVE KENT
 7
 8
 9                              IN THE UNITED STATES DISTRICT COURT
10                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
       JAMES I. MCMILLAN,                                   Case No. 2:20-CV-00564-JAM-EFB
12
            Plaintiff,                                      CERTIFICATE OF SERVICE
13
14              vs.

15     COUNTY OF SHASTA, ET AL.
16        Defendants.
17     ________________________________/

18
19
20             I, A. Spain, declare as follows:
21             1.        I am over the age of 18 years and not a party to this action.
22             2.        My business address is Brickwood Law Office, 1135 Pine Street, Suite 210,
23    Redding, California 96001, which is located in the City, County, and State where the mailing
24    described below took place.
25    ///
26    ///
27    ///
28    ///

      CERTIFICATE OF SERVICE
                                                           1
     Case 2:20-cv-00564-JAM-EFB Document 12-1 Filed 07/20/20 Page 2 of 2



 1           3.     On July 20, 2020, I deposited in the United States Mail at Redding, California, a
 2    copy of the DEFENDANTS’ SHASTA COUNTY, THOMAS M. BOSENKO AND DAVE
 3    KENT’S ANSWER TO FIRST AMENDED COMPLAINT addressed to James I. McMillan, Law
 4    Office of Shawn A. McMillan, 4955 Via Lapiz, San Diego, CA 92122.
 5
 6           I declare under penalty of perjury that the foregoing is true and correct. Executed this 20th
 7    day of July 2020.
 8
                                                                   /s/   A. SPAIN
 9
                                                                   A. SPAIN
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      CERTIFICATE OF SERVICE
                                                       2
